Citation Nr: 1527744	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with alcohol abuse rated 30 percent disabling prior to November 4, 2013, and rated 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2008 to November 2008, and from March 2011 to December 2011.  He continues to serve on inactive duty as a member of the Oklahoma Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision, inter alia, granted service connection for adjustment disorder with anxiety (claimed as PTSD) and assigned a 30 percent rating effective December 22, 2011.  The Veteran initiated his appeal by filing a timely notice of disagreement in February 2013.  A statement of the case was issued in August 2013.  The Veteran perfected his substantive appeal (via VA Form 9) in August 2013.

Subsequent to the perfection of his appeal, the Veteran underwent a November 2013 VA medical examination and based on the results of his examination his disability rating was increased to 70 percent effective November 4, 2013.  At this examination, the Veteran was also diagnosed with Axis I: PTSD with alcohol abuse; therefore, his service-connected disability of adjustment disorder with anxiety was recharacterized as PTSD with alcohol abuse.  

In his February 2013 notice of disagreement, the Veteran also initiated an appeal for five service connection claims that had been denied in the prior rating decision.  In his August 2013 substantive appeal, however, the Veteran specified that he only wished to appeal to the Board his claim for an increased rating for PTSD.  The Veteran did not subsequently perfect an appeal for those claims of service connection; therefore, the Board will not take jurisdiction over those matters.


FINDINGS OF FACT

1.  Prior to November 4, 2013, the Veteran's PTSD with alcohol abuse resulted in occupational and social impairment due to mild or transient symptoms.
2.  Since November 4, 2013, the Veteran's PTSD with alcohol abuse has not resulted in more than occupational and social impairment with deficiencies in most areas due to various symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD with alcohol abuse for the period prior to November 4, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code 9411 (2014).

2.  The criteria for a disability rating in excess of 70 percent for PTSD with alcohol abuse for the period from November 4, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA psychiatric examinations in May 2012 and November 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the psychiatric disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  PTSD Rating

The Veteran's PTSD with alcohol abuse is rated 30 percent disabling prior to November 4, 2013, and 70 percent disabling thereafter.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned ratings and that he is entitled to higher initial ratings.

Legal Framework

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: Depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores of 71 to 80 are indicative of transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily failing behind in schoolwork).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Analysis

Following a review of the relevant evidence of record, the Board finds that for the period prior to November 4, 2013, the criteria for a rating in excess of 30 percent are not met, and for the period from November 4, 2013, the criteria for a rating in excess of 70 percent are not met.  See 38 C.F.R. § 4.130, DC 9411.

With regards to the period prior to November 4, 2013, the evidence shows that the Veteran's psychiatric disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  See May 2012 VA examination.  According to the May 2012 VA examination, these symptoms were primarily sleep impairment and nightmares (controlled with Prazosin, which the Veteran stated limits his nightmares to a couple times a month), anxiety, irritability or outbursts of anger, and exaggerated startle response.  Id.  At this examination, the examiner found that the Veteran did not meet the full criteria for PTSD, marking the absence of Criterion C due to a lack of persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Id.  The examiner diagnosed adjustment disorder with anxiety.  Id.

The Board has also considered additional symptoms and functional impairment reported by the Veteran in his lay statements to VA and in his VA treatment records.  The Veteran has reported that he has nightmares about things blowing up and has other combat related dreams.  See January 2012 Mental Health Outpatient Treatment Plan Note.  He reported that his wife has told him he talks in his sleep.  Id.  The Veteran reported experiencing anxiety around fireworks, gasoline, grilling/propane tanks, and road-side debris.  Id.  It is noted, however, that the Veteran works at a convenience store and the implication is that the convenience store is also a gas station.  See id.  The Veteran reported that the anxiety does not prevent him from engaging activities but it does affect him.  Id.  For example, he stated that when he fills up his gas tank he only puts in ten dollars' worth of gas so that the process is completed faster.  Id.  In February 2012 the Veteran described two instances that made his heart race.  He stated that this occurred after the July fireworks and it happened again one time after he saw a light bulb burnout and pop.  He stated these events caused his heart to race and that it took him about five minutes to calm down; he did not believe that these were "panic attacks."  The Veteran also reported getting sad on occasion, thinking about his disabilities and the fact that he now has a newborn son.  The Veteran's GAF scores during this period were recorded as 72.  See January 2012 Mental Health Outpatient Treatment Plan; see also February 2012 Mental Health Note.

The Board finds that this symptomatology and its functional impact do not approximate a higher 50 percent rating.  38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411.  The medical evidence has described the Veteran's symptoms as mild and transient in nature.  This description is consistent with the GAF scores of 72 that have been assigned to the Veteran.  The Veteran's own statements regarding the impact of his psychiatric disability also make his symptoms and their functional impact appear mild and transient in nature.  

The Board also notes that, while not dispositive, arguably none of the criteria from the ratings schedule corresponding to a 50 percent rating have been met.  The Veteran's occasional sadness could potentially be characterized as a disturbance of motivation and mood but, as related by the Veteran, these feelings are transient.  See February 2012 Mental Health Note.  A November 2013 VA examination report also states that the Veteran first sought VA treatment in January 2012 due, in part, to social isolation and interpersonal problems; however, these symptoms are not clearly shown by the contemporaneous VA treatment records and even if they were they would not cause his overall clinical picture to approximate one warranting a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The Board notes that the Veteran's symptoms (sleep disturbances, anxiety, exaggerated startle response, irritability, "heart racing" due to exposure to stimuli) more closely approximate those listed in the ratings schedule as corresponding to a 30 percent rating; however, the occupational and social impact of these symptoms approximates an even lesser disability rating.  See 38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that, prior to November 4, 2013, the Veteran's PTSD with alcohol abuse does not meet the criteria for a disability rating in excess of 30 percent; there is no doubt to be resolved; an increased initial rating for this period is not warranted.  38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411.

With regards to the period from November 4, 2013, the evidence clearly shows that the Veteran's symptomatology and its functional impact worsened.  The November 2013 VA examination report provided an Axis I diagnosis of PTSD with alcohol abuse.  The Veteran reported that he drinks six to twelve beers per night, but it can be up to fifteen or sixteen.  He also reported that he lives with his wife and son; that he still works at the convenience store; and that he does not currently undergo psychiatric treatment.  

The examiner marked the presence of the following symptomatology: avoidance of stimuli associated with trauma or that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty sleeping, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner also noted the presence of suspiciousness, panic attacks (weekly), chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including at work or in a work like setting, and impaired impulse control.  The examiner concluded that the Veteran's disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board has also considered the Veteran's description of the functional impact of his psychiatric disorder.  See August 2013 VA Form 9.  The Veteran reported that he wakes up almost every night feeling terrorized, and that his wife considers him dangerous and scary.  He indicated he used to be an avid runner and athlete, but he seldom does sports anymore; he reported that his relationship with his friends is now very diminished; he has not bought new clothes in some time and that the clothing he wears is stained and ragged; and that due to his lack of sleep and night terrors he does not know what time or when he will work next.  He also reported having panic attacks almost daily; drinking every day and that his life is a blur.  He indicated that he has not seen a therapist in a year and that he would rather not go back.  

The Board finds that this symptomatology and its functional impact do not approximate total occupational and social impairment, corresponding to a higher 100 percent rating.  38 C.F.R. § 4.130, DC 9411.  Notably, the Veteran does still hold a job that he has kept for a number of years and he maintains a relationship with his wife and son.  The Veteran also maintains relationships with other friends, though he says the quality of these relationships has diminished.  Most symptoms corresponding to a total disability rating in the ratings schedule have not been shown.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran does appear to have some problems with hygiene and being disoriented as to time and place, which are symptoms listed under a 100 percent rating in the ratings schedule; however, the November 2013 VA examiner determined that the Veteran's symptomatology causes only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board notes that this level of functional impairment corresponds to a lesser rating than the 70 percent disability rating he is currently assigned for this period.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that the symptoms and functional impact during this period of the appeal do not approximate total and occupational impairment, corresponding to a 100 percent rating; there is no doubt to be resolved; a disability rating in excess of 70 percent is not warranted.  38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411.

In sum, the Board finds that the Veteran's current disability ratings for PTSD with alcohol abuse rated as 30 percent prior to November 4, 2013 and rated 70 percent thereafter are appropriate.  A higher rating is not warranted for either of the periods on appeal.  38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411.

C.  Extraschedular Rating

The Board has considered whether an extra-schedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under section 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

However, in this case, the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD with alcohol abuse.  Many of his symptoms are encompassed by the schedular ratings criteria, and in any case, the symptoms listed in the ratings criteria are merely examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; all of the Veteran's symptoms were considered in the VA medical examinations and considered in the Board's evaluation of his psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board does not find that the Veteran has described other functional effects related to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  For example, he has not been hospitalized for PTSD with alcohol abuse and there is no evidence that it causes marked interference with employment.  To the contrary, the Veteran continues to maintain employment at a convenience store and he is still a member of the Oklahoma Army National Guard.  See March 2014 Notification letter; and see November 2013 VA examination.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating.  (Since the Veteran continues to be employed, entitlement to a total disability rating due to service-connected disabilities, is not implicated.)  


ORDER

A disability rating in excess of 30 percent for PTSD with alcohol abuse for the period prior to November 4, 2013 is denied.

A disability rating in excess of 70 percent for PTSD with alcohol abuse for the period from November 4, 2013 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


